Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This supplemental notice of allowance is in response to Applicant’s filings made on 4/21/22 to amend the specification and claims. 
	Applicant’s amendments are entered.

Allowable Subject Matter
Claims 79, 83-86, 93-98, 102, and 104-110 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. It was not found in the prior art a teaching or suggestion for a device comprising, among other limitations recited, a cartridge comprising a plurality of reagent units and a sample vessel; an assay assembly comprising: an assay unit comprising an interior reaction site having thereon an immobilized binding reagent that is configured to yield a detectable intensity; and an automated fluid transfer device configured to move the first assay assembly relative to the cartridge to place the assembly tip of the assay unit into the sample vessel or into a reagent unit to direct transfer of the sample and reagents into the reagent units such that a reaction occurs within the assay unit.
Upon reconsideration, the Chatelain reference is found to not disclose a cartridge comprising sample units and reagent units, nor an automated fluid transfer device, in combination with other recited elements. Also, the Kumar reference (US 5,976,896), does not disclose that the capillary is moved into the wells. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641